Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered December 19, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility and identification were properly considered by the jury and there is no basis upon which to disturb its determinations. There were reliable identifications of defendant by both the purchasing and “ghost” undercover officers.
We reject defendant’s contention seeking to dismiss the noninclusory concurrent count in the interest of justice.
We perceive no basis for a reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Buckley, Ellerin, Rubin and Friedman, JJ.